Citation Nr: 0636464	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  98-15 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUES

1.  Entitlement to service connection for tinea pedis.

2.  Entitlement to service connection for a skin disorder, 
variously diagnosed as dermatitis and urticaria.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968.

This appeal had come before the Board of Veterans' Appeals 
(Board) from a November 1997 RO decision.  In August 2000, 
the Board also denied service connection for a left hand and 
arm injury, for a skin condition (dermatitis and urticaria), 
and for tinea pedis.  However, in February 2001, the United 
States Court of Appeals for Veterans Claims remanded these 
issues to the Board.  In December 2002, the Board granted 
service connection for arthritis of the left thumb, but it 
sought additional development on the claims for service 
connection for tinea pedis and a skin condition (variously 
diagnosed as dermatitis and urticaria), under then-valid 38 
C.F.R. § 19.9(a)(2) (2001).  In December 2004, after parts of 
this regulation were invalidated in Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003), the Board sought a medical expert opinion.  See 
38 C.F.R. § 20.901(a) (2006).  In July 2006, the Board 
remanded the claims.


FINDINGS OF FACT

A death certificate indicates that the veteran passed away on 
June [redacted], 2005.


CONCLUSIONS OF LAW

1.  Because of the veteran's death, the Board has no 
jurisdiction to adjudicate the merits of the claim for 
service connection for tinea pedis.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2006).

2.  Because of the veteran's death, the Board has no 
jurisdiction to adjudicate the merits of the claim for 
service connection for a skin disorder (variously diagnosed 
as dermatitis and urticaria).  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Most recently, on July 7, 2006, the Board remanded the claims 
for service connection for tinea pedis and for a skin 
disorder (variously diagnosed as dermatitis and urticaria).  

Unfortunately, the veteran died on June [redacted], 2005, that is, 
during the pendency of the appeal.  As a matter of law, 
veterans' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  This appeal on the merits has 
become moot by virtue of the death of the veteran and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006).

In a separate decision issued today, the Board also vacates 
the July 7, 2006, remand.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2006).


ORDER

The appeal of the claim for service connection for tinea 
pedis is dismissed.

The appeal of the claim for service connection for a skin 
disorder (variously diagnosed as dermatitis and urticaria) is 
dismissed.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


